Citation Nr: 0606619	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma and chronic bronchitis, 
status post pneumonia.

2.  Entitlement to service connection for kidney cancer with 
removal of one kidney.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to April 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an August 2003 decision, the RO 
denied service connection for COPD with asthma and chronic 
bronchitis, status post pneumonia.  In a May 2005 decision, 
the RO denied service connection for kidney cancer with 
removal of one kidney.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed during service to carbon 
tetrachloride.

3.  The veteran had frequent colds and cough during service, 
and was treated after service for respiratory problems 
diagnosed as COPD with asthma and bronchitis.

4.  A physician has endorsed the likelihood of a link between 
carbon tetrachloride exposure during service and progressive 
metastatic renal cell carcinoma diagnosed in 2004.



CONCLUSIONS OF LAW

1.  The veteran's COPD, asthma, and bronchitis were incurred 
in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002) 38 C.F.R. 
§§ 3159, 3.303 (2005).

2.  The veteran's progressive metastatic renal cell carcinoma 
was incurred as a result of exposure during service to carbon 
tetrachloride.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), expanded VA's duty to 
notify claimants regarding the development of evidence 
relevant to their claims for VA benefits, and enhanced VA's 
duty to assist claimants in developing evidence pertinent to 
their claims.  Regulations implementing the VCAA were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board has made a favorable decision in this appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for COPD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that he developed respiratory disorders, 
including COPD, asthma, chronic bronchitis, and recurrent 
pneumonia, as a result of exposure during service to the 
chemical carbon tetrachloride.  The veteran had a 
videoconference hearing in December 2005 before the 
undersigned Veterans Law Judge.  The veteran reported that 
during his service in the United States Navy he had used 
carbon tetrachloride as a cleaning solvent and degreaser, to 
clean machinery and equipment aboard the vessels on which he 
served.  He stated that he used the chemical for that task 
about every second day.  He indicated that he became 
nauseated and dizzy when he used it.  He reported that he did 
not receive or use rubber gloves or a face mask when he used 
it.

The veteran stated that during service he had come down with 
increasingly frequent and severe colds, with a runny nose, 
stuffed up head, and the chills.  He related that he was seen 
by a medic for those symptoms.  He stated that he continued 
to have similarly severe colds after service, and that he 
first had pneumonia as early as 1965.  The veteran has 
reported that records of his treatment for respiratory 
problems soon after service are no longer available.  In his 
hearing, he reported that his respiratory symptoms had 
continued to worsen over the years, and that he had pneumonia 
again in 1998.  He stated that he smoked cigarettes until 
1998.  He reported that his treating physician believed that 
there was a very good likelihood that the carbon 
tetrachloride exposure in service had caused his present 
COPD.

The veteran's service medical records reflect that he was 
seen for colds on at least six occasions during service.  In 
December 1957, he was seen for a six week history of chest 
pain and coughing spells.  No respiratory disorder was found 
on his separation examination in April 1959, and chest x-rays 
taken at that time were normal.

The veteran has submitted records of private medical 
treatment in 1998 to 2005.  Treatment notes from 1998 
indicate that the veteran had a long history of recurrent 
pneumonia and COPD, and that he had been hospitalized with 
pneumonia in May 1998.  Treatment records from 1998 forward 
show an ongoing diagnosis of COPD.

The veteran submitted information from the National Institute 
for Occupational Safety and Health (NIOSH) regarding carbon 
tetrachloride.  The NIOSH literature indicates the inhalation 
is one of the routes of exposure to carbon tetrachloride, and 
that the lungs are among the organs that can be affected by 
exposure to that chemical.  The literature indicates that a 
respirator should be used during exposure to carbon 
tetrachloride.  The literature states that carbon 
tetrachloride is highly toxic, and may be fatal if inhaled, 
swallowed, or absorbed through the skin.  The literature 
indicates that the effects of contact or inhalation may be 
delayed.

The veteran has credibly reported frequent exposure to carbon 
tetrachloride during service.  He was seen for respiratory 
symptoms during service.  The NIOSH literature indicates that 
exposure to carbon tetrachloride can cause immediate and 
delayed effects on the lungs.  The veteran's recent medical 
records show chronic COPD.  There are no contemporaneous 
medical records showing the veteran's respiratory condition 
for many years following his service.  The evidence that 
supports a connection between the chemical exposure in 
service and current COPD, however, reasonably balances the 
lack of documentation of a continuous disorder.  Affording 
the benefit of the doubt to the claimant, the Board grants 
service connection for COPD with asthma and bronchitis.

Service Connection for Kidney Cancer

The veteran contends that he developed kidney cancer as a 
result of exposure during service to carbon tetrachloride.  
In November 2004, a large mass, consistent with cancer, was 
found on the veteran's left kidney.  The kidney was removed, 
and metastatic renal cell carcinoma was confirmed.

The veteran has reported that during service he got liquid 
carbon tetrachloride on the skin of his hands, and inhaled 
the vapors of that chemical, when he regularly used that 
chemical to clean machinery and equipment.  He has not 
reported noticing any symptoms related to his kidneys during 
service.  In his December 2005 hearing, he stated that his 
post-service employment was as an operator of heavy 
machinery, and that he did not clean or maintain that 
equipment.

The literature submitted by the veteran states that NIOSH 
considers carbon tetrachloride to be a potential occupational 
carcinogen, and that NIOSH recommends avoiding skin contact 
with that chemical.  The literature indicates that the 
chemical may be absorbed through the skin, that the kidneys 
are among the organs that may be affected, that that the 
effects of skin contact with the chemical may be delayed.

In written statements dated in March 2005 and October 2005, 
R. B., M.D., noted that during service the veteran had 
exposure to carbon tetrachloride, and did not have the 
protection that would be advised under the current guidelines 
of the United States Occupational Safety and Health 
Administration (OSHA).  Dr. B. noted known association of 
carbon tetrachloride with internal malignancies, and the 
absence in the veteran of other risk factors for renal cell 
carcinoma.  Dr. B. expressed the opinion that it was likely 
that the veteran's renal cell carcinoma was related to his 
past exposure to chemicals, including carbon tetrachloride.

The veteran's account of exposure to carbon tetrachloride in 
service is credible, and Dr. B. provided a medical opinion 
that it is likely that the veteran's kidney cancer is related 
to his exposure during service to that chemical.  The record 
supports service connection for the kidney cancer.


ORDER

Entitlement to service connection for COPD with asthma and 
bronchitis is granted.

Entitlement to service connection for progressive metastatic 
renal cell carcinoma is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


